Citation Nr: 1327008	
Decision Date: 08/23/13    Archive Date: 08/29/13

DOCKET NO.  09-44 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated 50 percent disabling prior to November 10, 2012 and 70 percent disabling since that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  He received the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In that decision, the RO granted an increased (50 percent) disability rating for PTSD, effective August 23, 2007.

In December 2012, the RO granted an increased (70 percent) disability rating for PTSD and a total disability rating based on individual unemployability due to service-connected disabilities, both effective November 10, 2012.

The Veteran requested hearings before a Decision Review Officer and a Veterans Law Judge at the RO.  He subsequently withdrew his hearing requests.


FINDING OF FACT

In August 2013, prior to the promulgation of a decision in the appeal, the Board received notification that a withdrawal of the appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id.

In the present case, the Veteran's representative submitted a written statement to the Board in August 2013 in which it stated that the Veteran desired to withdraw the appeal with respect to the issue of entitlement to an increased rating for PTSD. Thus, as the Veteran has withdrawn the appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and the appeal is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


